

116 HR 7077 IH: Community Solutions for COVID–19 Act
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7077IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities in the prevalence and health outcomes of COVID–19.1.Short titleThis Act may be cited as the Community Solutions for COVID–19 Act.2.Addressing COVID–19 health inequities and improving health equity(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible entities to establish or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19.(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—(1)be a nongovernmental entity or consortium of entities that works to improve health and health equity in populations or communities disproportionately affected by adverse health outcomes, including—(A)racial and ethnic minority communities;(B)Indian Tribes, Tribal organizations, and urban Indian organizations;(C)people with disabilities;(D)English language learners;(E)older adults;(F)low-income communities;(G)justice-involved communities;(H)immigrant communities; and(I)communities on the basis of their sexual orientation or gender identity;(2)have demonstrated experience in successfully working in and partnering with such communities, and have an established record of accomplishment in improving health outcomes or preventing, reducing or eliminating health inequities, including racial and ethnic inequities, in those communities;(3)communicate with State, local, and Tribal health departments to coordinate grant activities, as appropriate; and(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Use of fundsAn entity shall use amounts received under grant under this section to establish, improve upon, or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19. Such uses may include—(1)acquiring and distributing medical supplies, such as personal protective equipment, to communities that are at an increased risk of COVID–19;(2)helping people enroll in a health insurance plan that meets minimum essential coverage; (3)increasing the availability of COVID–19 testing and any future COVID–19 treatments or vaccines in communities that are at an increased risk of COVID–19;(4)aiding communities and individuals in following guidelines and best practices in regards to COVID–19, including physical distancing guidelines;(5)helping communities and COVID–19 survivors recover and cope with the long-term health impacts of COVID–19;(6)addressing social determinants of health, such as transportation, nutrition, housing, discrimination, health care access, including mental health care and substance use disorder prevention, treatment, and recovery, health literacy, employment status, and working conditions, education, income, and stress, that impact COVID–19 incidence, prevalence, and health outcomes, and facilitating or providing access to needed services; (7)the provision of anti-racism and implicit and explicit bias training for health care providers and other relevant professionals;(8)creating and disseminating culturally informed, linguistically appropriate, accessible, and medically accurate outreach and education regarding COVID–19; (9)acquiring, retaining, and training a diverse workforce; and(10)improving the accessibility to health care, including accessibility to health care providers, mental health care, and COVID–19 testing for people with disabilities.(d)Administration(1)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that are a community-based organization or have an established history of successfully working in and partnering with the community or with populations which the entity intends to provide services under the grant. The Secretary shall also utilize available demographic data to give priority to eligible entities working with populations or communities disproportionately affected by COVID–19.(2)Geographical diversityThe Secretary shall seek to ensure geographical diversity among grant recipients.(3)Reduction of burdensIn administering the grant program under this section, the Secretary shall make every effort to minimize unnecessary administrative burdens on eligible entities receiving such grants.(4)Technical assistanceThe Secretary shall provide technical assistance to eligible entities on best practices for applying grants under this section.(e)DurationA grant awarded under this section shall be for a period of 3 years.(f)Reporting(1)By granteeNot later than 180 days after the end of a grant period under this section, the grantee shall submit to the Secretary a report on the activities conducted under the grant, including—(A)a description of the impact of grant activities, including on—(i)outreach and education related to COVID–19; and(ii)improving public health activities related to COVID–19, including physical distancing;(B)the number of individuals reached by the activities under the grant and, to the extent known, the disaggregated demographic data of such individuals, such as by race, ethnicity, sex (including sexual orientation and gender identity), income, disability status, or primary language; and(C)any other information the Secretary determines is necessary.(2)By SecretaryNot later than 1 year after the end of the grant program under this section, the Secretary shall submit to Congress a report on the grant program, including a summary of the information gathered under paragraph (1).(g)Supplement, not supplantGrants awarded under this Act shall be used to supplement and not supplant any other Federal funds made available to carry out the activities described in this Act. (h)FundingOut of funds in the Treasury not otherwise appropriated, there are appropriated to carry out this section, $500,000,000 for each of fiscal years 2020 through 2022. 